DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the recitation “the device including an implanted transceiver…, a coil to receive power and to communicate data…” is unclear and confusing.  The claims recite essentially two separate receiving elements of the device; however, the figures appear to show a transceiver externally as part of the communication system and not as a part of the implantable device.  Additionally, it is unclear how the wireless charging system…is “to communicate with the implanted transceiver” if the implanted device is require to have the previously recited “coil to receive power and to communicate data”.  Additionally, the battery powers the transceiver, but it is unclear how the battery power the transceiver when the transceiver appear to be external to the implanted device in all the figures.  In addition, it is unclear whether the “wireless charger to charge the battery” is the same, a part of, or separate from the “wireless charging system outside of the subject”.  Further clarification is required.
In claims 5 and 16, similar issues are present with regard to the claimed “implanted transceiver” as it appears to be claimed as part of the implantable device, but in the figures of the disclosure, it is a separate device.  In addition, it is unclear whether this is equivalent to or in addition to the coil shown in the implantable device or separate from that element. If it is separate, it is unclear how the wireless charging system charges the battery. In addition, it is unclear whether the “wireless charger to charge the battery” is the same, a part of, or separate from the “wireless charging system outside of the subject”. Further clarification is required.
Claims 2-4, 6-15, and 17-21 are rejected under the same rationale as being dependent upon claim 1, 5, and 16 and their limitations.

Allowable Subject Matter
Claims 1-21 avoid the prior art of record, but remain rejected under §§112, as indicated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792